218 F.2d 954
55-1 USTC  P 9156
Ivan B. REASH et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12211.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1954.

James E. Mitchell, Youngstown, Ohio, for petitioner.
H. Brian Holland, Daniel A. Taylor, Ellis N. Slack, Rollin H. Transue, Fred E. Youngman and John J. Kelley, Jr., Washington, D.C., for respondent.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
The Tax Court of the United States decided that there are deficiencies in the income tax and fifty-percent penalties properly assessed under section 293(b) of the Internal Revenue Code, 26 U.S.C.A. § 293(b), against Ivan B. Reash for the years 1944, 1945, 1946, and 1947; and that there are deficiencies in the income tax, and penalties, for the year 1948, against Ivan B. Reash and his wife Grace M. Reash.


2
Upon the basis of the findings of fact of the tax court, which are supported by substantial evidence and are not clearly erroneous, we think the decision of the tax court should be affirmed.  The petitioner, Ivan B. Reash, a farmer, was engaged in selling farm machinery as a retailer.  He made no return of his income from such activity and obviously was guilty of fraudulent tax evasion in neglecting to do so.  The deficiencies are properly calculated and the penalties appropriately assessed.


3
Wherefore, the decision of the tax court is affirmed; and it is so ordered.